UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
TOUCHSTREAM TECHNOLOGIES, INC., :

                                   Plaintiff,

                          V.
                                                               MEMORANDUM AND ORDER
VIZBEE, INC.,
                                                                 17-CV-6247 (PGG) (KNF)
                                    Defendant.
-------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        Before the Court is the plaintiffs unopposed request to file under seal the plaintiffs: (a)

motion for leave to file a second amended complaint, including Exhibits A-D; and (b) reply,

including Exhibits E-F. See Docket Entry Nos. 118, 127 and 134. The plaintiff contends that

filing under seal is warranted because the parties "are competitors in a fast-growing and

competitive industry" and the documents at issue contain the defendant's "confidential financial

and internal proprietary information," which "would cause serious and irreparable harm" to the

defendant if disclosed to the public. In support of its request, the plaintiff submitted a

declaration by its counsel, stating that "[i]f the information contained in [the plaintiffs motion]

were to be available to the public, competitors could use such information to [the defendant's]

detriment." According to the plaintiff, sealing is warranted in light of "the serious risk of

competitive harm and the lack of any public interest in the confidential details" of the

defendant's documents.

        The presumption of public access attaches to judicial documents under "[t]he common

law right of public access to judicial documents," which "is firmly rooted in our nation's

history." Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). A document



                                                           1
is judicial when it is "relevant to the performance of the judicial function and useful in the

judicial process." Id. (citation omitted). The weight given to the presumption of access is

"governed by the role of the material at issue in the exercise of Article III judicial power and the

resultant value of such information to those monitoring the federal courts." Id. "[A]fter

determining the weight of the presumption of access, the court must 'balance competing

considerations against it."' Id. at 120 (citation omitted). The "countervailing factors include but

are not limited to 'the danger of impairing law enforcement or judicial efficiency' and 'the

privacy interests of those resisting disclosure."' Id. (citation omitted). "[T]he public and the

press have a 'qualified First Amendment right to attend judicial proceedings and to access certain

judicial documents."' Id. (citation omitted). Two standards exist in this circuit for determining

whether the public and the press will receive the protection afforded by the First Amendment in

seeking access to certain judicial documents: (1) "experience and logic," which "requires the

court to consider both whether the documents 'have historically been open to the press and

general public' and whether 'public access plays a significant positive role in the functioning of

the particular process in question"'; and (2) "the extent to which the judicial documents are

'derived from or [are] a necessary corollary of the capacity to attend the relevant proceedings.'"

Id. (citations omitted).

        The motion papers submitted for the Court's consideration by the plaintiff are judicial

documents to which a strong presumption of access attaches. See id. at 121 ("documents

submitted to a court for its consideration in a summary judgment motion are-as a matter of

law-judicial documents to which a strong presumption of access attaches, under both the

common law and the First Amendment."). The plaintiff contends that the competing interest to

be balanced against the strong presumption of access is the defendant's interest in its



                                                 2
"confidential financial and proprietary information" that "would cause serious and irreparable

harm" to the defendant if disclosed publicly. However, other than making conclusory assertions,

the plaintiff failed to submit any evidence in support of its contentions. The plaintiffs counsel

has no personal knowledge for his conclusory opinion that, "[if] the information contained in

[the plaintiffs motion] were to be available to the public, competitors could use such

information to [the defendant's] detriment," as he is neither employed by nor has any

relationship to the defendant.

       The plaintiff relies on Apple Inc. v. Samsung Electronics Co., 727 F.3d 1214 (Fed. Cir.

2013) to support its contentions. In that case, based on the analysis of the parties' interests in

keeping detailed, product-specific information confidential, supported by detailed declarations of

the parties' employees, the court concluded that, if the parties' "suppliers have access to the

[parties'] profit, cost, and margin data, it could give the suppliers an advantage in contract

negotiations, which they could use to extract price increases for components." Id. at 1225.

Unlike in Apple Inc., no affidavit or declaration was submitted by an employee(s) of the

defendant explaining the measures taken by the defendant to keep the information sought to be

protected confidential and describing the nature and extent of the harm the defendant would

suffer if the information sought to be protected were made public. See id. at 1223-24 (both

parties' employees filed declarations which "explained the measures the two companies take to

k~ep their product-specific financial information confidential" and "described the harm they

would suffer if their product-specific financial information were made public and therefore

available to their competitors and suppliers.").

       Notwithstanding the plaintiffs failure to support its motion by evidence, the Court has

reviewed the information sought to be protected by the plaintiff and finds that it is not the type of



                                                   3
information that tips the balance against the strong presumption of access. A significant part of

the portions of documents sought to be redacted consists of conclusory assertions. Exhibit A to

the declaration of the plaintiffs counsel contains the proposed second amended complaint,

which the plaintiff seeks to file under seal, albeit not explicitly. However, part of the proposed

second amended complaint the plaintiff seeks to redact contains factual assertions about the

defendant made "[ o]n information and belief." The plaintiff failed to make citation to any

authority warranting redaction of its allegations in the complaint and filing it under seal.

       For the foregoing reasons, the plaintiffs request to file its motion for leave to file second

amended complaint under seal, Docket Entry Nos. 118, 127 and 134, is denied. The Clerk of

Court is directed to close as moot Docket Entry No. 119.

Dated: New York, New York                              SO ORDERED:
       May 10, 2019

                                                       KEVIN NATHANIEL FOX
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  4
